Upon the circuit, in Hamilton county, the trial of this cause was submitted to the court, by the 'agreement of parties, without the intervention of a jury. A bill of exceptions was taken by the defendant, and a writ of error brought.
The defendant in error moved, in bank, to quash the writ, on the ground that, where the cause was, by agreement, submitted for trial to the court, error would not lie.
*The question was argued, in open court, by Charles Con- [483 vers in favor of the motion, and by H. Stanbery contra.
Motion overruled.